Case 2:19-cv-00871-SPC-NPM Document1 Filed 12/09/19 Page 1 of 11 PagelID 1

FILED
UNITED STATES DISTRICT COURT. |
MIDDLE DISTRICT OF FLORIDA OF Fl ome
FORT MYERS DIVISION LORIDA
UNITED STATES OF AMERICA,
Plaintiff,
v. Case No. 2 | ye Bi (- Rn - 23NPM

APPROXIMATELY $50,050 IN
UNITED STATES CURRENCY,

Defendant.
VERIFIED COMPLAINT FOR FORFEITURE JN REM

The United States of America brings this complaint and alleges upon
information and belief, in accordance with Supp’! Rule G(2), Supplemental
Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, as
follows:

NATURE OF THE ACTION

1. This is a civil action in rem to forfeit to the United States of
America, pursuant to 21 U.S.C. § 881(a)(6), approximately $50,050 in United
States currency seized by law enforcement officers from Jason Kareen Brown
(Defendant Funds).

JURISDICTION AND VENUE
2. This Court has subject matter jurisdiction over an action

commenced by the United States by virtue of 28 U.S.C. § 1345, and over an
Case 2:19-cv-00871-SPC-NPM Document1 Filed 12/09/19 Page 2 of 11 PagelID 2

action for forfeiture by virtue of 28 U.S.C. § 1355.

3. This Court has in rem jurisdiction over the Defendant Funds
pursuant to:

a. 28 U.S.C. § 1355(b)(1)(A), because pertinent acts or
omissions giving rise to the forfeiture occurred in the Middle District of
Florida; and

b. 28 U.S.C. § 1355(b)(1)(B), because venue properly lies in
the Middle District of Florida pursuant to 28 U.S.C. § 1395.

4. Venue is proper in the United States District Court for the
Middle District of Florida, pursuant to 28 U.S.C. § 1355(b)}(1), because the
acts or omissions giving rise to the forfeiture occurred in this district.

THE DEFENDANT IN REM

5. The Defendant Funds consist of approximately $50,050 in
United States currency that was seized from Jason Kareen Brown on June 24,
2019 at the Southwest Florida International Airport by law enforcement
officers who determined that there was probable cause to believe that the
Defendant Funds constitute: (1) money furnished or intended to be furnished
by a person in exchange for a controlled substance in violation of the
Controlled Substances Act; (2) proceeds traceable to such an exchange; or (3)
money used or intended to be used to facilitate a violation of the Controlled

2
Case 2:19-cv-00871-SPC-NPM Document1 Filed 12/09/19 Page 3 of 11 PagelD 3

Substances Act.

6. Homeland Security Investigations (HSI) took custody of the
Defendant Funds, and the funds remain in the custody of the United States.
As set forth in Supp’l Rule G(3)(b)(i), the Clerk of Court must issue a warrant
to arrest the Defendant Funds if they are in the government’s possession,
custody, or control.

BASIS FOR FORFEITURE

7. The Defendant Funds are subject to forfeiture to the United
States pursuant to 21 U.S.C. § 881(a)(6) because they constitute: (1) money
furnished or intended to be furnished by a person in exchange for a controlled
substance in violation of the Controlled Substances Act; (2) proceeds traceable
to such an exchange; or (3) money used or intended to be used to facilitate a
violation of the Controlled Substances Act.

FACTS

8. The facts and circumstances supporting the forfeiture of the
Defendant Funds have been provided by U.S. Department of Homeland
Security Task Force Officer Francisco J. Barrios, who states as follows.

9. On or about August 11, 1994, Jason Kareen Brown delivered
cocaine in Orange County, Florida. As a result, Brown was arrested, charged,
and adjudicated guilty of delivering cocaine in violation of the Florida

3
Case 2:19-cv-00871-SPC-NPM Document1 Filed 12/09/19 Page 4 of 11 PagelD 4

Comprehensive Drug Abuse Prevention and Control Act (case number CR-0-
94-9273).

10. In September of 1994, Jason Kareen Brown delivered cocaine in
Orange County, Florida. As a result, Brown was arrested, charged, and
adjudicated guilty of delivering cocaine in violation of the Florida
Comprehensive Drug Abuse Prevention and Control Act (case number CR94-
10625).

| 11. Onor about November 12, 1998, Brown possessed cocaine in
Broward County, Florida. As a result, Brown was arrested, charged, and
adjudicated guilty of violating the Florida Comprehensive Drug Abuse
Prevention and Control Act.

12. From atleast January 1996 through November 2000 (when he
was indicted by a federal grand jury), Brown conspired with others to possess
with intent to distribute 1000 grams or more of heroin, 5 kilograms or more of
cocaine, and 50 grams or more of cocaine base (crack cocaine). In furtherance
of the conspiracy, Brown sold controlled substances on the following
occasions:

a. On April 28, 2000, Brown sold 40 bags of heroin (weighing a

total of 5.8 grams) to an undercover Lee County Sheriffs Office

deputy at the Miromar Outlet Mall parking lot, in Estero,
Florida.
Case 2:19-cv-00871-SPC-NPM Document1 Filed 12/09/19 Page 5 of 11 PagelD 5

b. On May 5, 2000, members of the Collier County Sheriff's Office
stopped a vehicle Brown was driving. Brown consented to a
search of the vehicle. Deputies searched the vehicle and found
780 grams of cocaine and 55 grams of heroin (neither of which is
a personal use quantity). Brown was arrested and deputies seized
$1,368.00 in United States currency, which Brown was carrying.

c. On June 7, 2000, an undercover law enforcement officer
purchased 2.8 grams of heroin from Brown at a Racetrac gas
station in Fort Myers, Florida.

d. On June 7, 2000, an undercover law enforcement officer
purchased 29 bags of heroin (weighing a total of 7.6 grams) from
Brown in Fort Myers, Florida.

e. June 20, 2000, an undercover law enforcement officer purchased
21 bags of heroin (weighing a total of 4.2 grams) from Brown in
Fort Myers, Florida.

f. June 20, 2000, an undercover law enforcement officer purchased
48 bags of heroin (weighing a total of 9.5 grams) from Brown in
Fort Myers, Florida.

13. On November 16, 2000, Brown was indicted by a federal grand
jury for, among other things, conspiring to possess with intent to distribute
1000 grams or more of heroin, 5 kilograms or more of cocaine, and 50 grams
or more of cocaine base (crack cocaine), in violation of 21 U.S.C. §§ 841(a)(1)
and 846 (the Federal Charge).

14. On February 2, 2001, Brown pled guilty to the Federal Charge.

15. On May 9, 2001, Brown was sentenced on the Federal Charge to

235 months imprisonment (19 years, 7 months). Brown’s sentence was later
Case 2:19-cv-00871-SPC-NPM Document1 Filed 12/09/19 Page 6 of 11 PagelID 6

reduced and Brown was released from the Federal Bureau of Prisons on or
about October 22, 2010. Upon release from prison, Brown was required to
serve a 5 year term of Supervised Release.

16. On June 24, 2019, Brown was ticketed to fly on an American
Airlines flight from Fort Myers, Florida to Atlanta, Georgia. Brown was a
resident of Stone Mountain, Georgia at the ime.

17. Prior to Brown’s flight, the Transportation Security
Administration discovered $50,050 in United States currency (the Defendant
Funds) in Brown’s carry-on bag as he went through the screening process at

the security checkpoint. The currency was bundled with rubber bands,

wrapped in a shirt, and inside of a Nike shoe box as shown below.

 

18. The Defendant Funds consisted of the following denominations:
10 five-dollar bills; 45 ten-dollar bills; 1,310 twenty-dollar bills; 95 fifty-dollar

bills; and 186 one hundred-dollar bills.
Case 2:19-cv-00871-SPC-NPM Document1 Filed 12/09/19 Page 7 of 11 PagelD 7

19. Brown agreed to speak with law enforcement officers regarding
the currency.

20. Brown said that he owned a trucking company and was taking
the currency to an auction to purchase two “Day Cab” trucks (a Day Cab is a
semi-truck designed for “day trips” and does not include the on-the-road
overnight sleeping features of a Sleeper. Day Cabs are intended to hook up to
a trailer to move large loads within a day's travel or to a location the driver can
sleep overnight). Brown claimed he had “been in trucking since” “’06, ‘07.”
Notably, Brown was in federal prison during those years. Brown claimed he
made $2,500 per week in profit, but acknowledged that he was not paid cash.
He claimed that his employers would “write [him] a check” which he said he
would cash and then deposit the currency into one of his accounts at Regions
Bank or Bank of America. When asked when he started his trucking business,
Brown stated that he had “Brown’s Transportation” since 2002, and continued
operating that business until 2012 or 2013 (again, Brown was in federal prison
from 2001 until 2010). Brown claimed he then started Pronto T: rucking

21. Brown said he came to Fort Myers on June 22, 2019 (2 days
earlier) to get money from his mother. He said that he needed the money for
an auction to be held on June 26". Brown told agents that his mother and
uncle gave him most of the money he was traveling with. Brown claimed that

7
Case 2:19-cv-00871-SPC-NPM Document1 Filed 12/09/19 Page 8 of 11 PagelID 8

his retired mother gave him $25,000 and his uncle gave him $10,000. Brown
claimed that the rest of the money was his (although he offered no explanation
as to why he would have brought the money to Fort Myers).

22. Brown said that he did not know from where his mother
obtained the money.

23. A properly trained narcotics detection dog positively alerted to
the presence of the odor of narcotics on the Defendant Funds. Individuals who
handle controlled substances often get traces of the substances on their hands
and clothing. These trace amounts of a controlled substance can easily be
spread to other items the individual touches such as currency. A positive alert
to U.S. currency by a properly trained dog indicates that the currency had
either been handled by someone who had trace amounts of a controlled
substance on their hands, or the currency had recently been in close proximity
to a controlled substance. Based on the foregoing, HSI seized the currency.

24. Brown resides in Georgia. The Georgia Department of Labor,
which administers the unemployment benefits program and is required to
ensure that wage records are Internal Revenue Service compliant, has no

reported wage records for Brown.
Case 2:19-cv-00871-SPC-NPM Document1 Filed 12/09/19 Page 9 of 11 PagelD 9

CONCLUSION

25. As required by Supp’! Rule G(2)(f), the facts set forth herein
support a reasonable belief that the government will be able to meet its burden
of proof at trial. Specifically, probable cause exists to believe that the
Defendant Funds constitute: (1) money furnished or intended to be furnished
by a person in exchange for a controlled substance in violation of the
Controlled Substances Act; (2) proceeds traceable to such an exchange; or (3)
money used or intended to be used to facilitate a violation of the Controlled
Substances Act and are therefore subject to forfeiture pursuant to 21 U.S.C. §
881(a)(6).

WHEREFORE, pursuant to Supp’! Rule G, Plaintiff United States of
America respectfully requests that process of forfeiture be issued against the
Defendant Funds; that due notice be given to all interested parties to appear
and show cause why the forfeiture should not be decreed; that the Defendant

Funds be forfeited to the United States for disposition according to law; and
Case 2:19-cv-00871-SPC-NPM Document1 Filed 12/09/19 Page 10 of 11 PagelID 10

that the United States have such other and further relief as this case may

require.

Dated: December 10, 2019

~ By:

Respectfully Submitted,

MARIA CHAPA LOPEZ
United States Attorney

 

JAMES A. MUENCH

Assistant United States Attorney
Florida Bar No. 472867

400 North Tampa Street, Suite 3200
Tampa, Florida 33602

- Telephone: (813) 274-6000

E-mail: james.muench2@usdoj.gov

 

Assistant United States Attorney
Florida Bar No. 70647

400 North Tampa Street, Suite 3200
Tampa, Florida 33602

Telephone: (813) 274-6000

Email: julie.simonsen@usdoj.gov

 

10 |
Case 2:19-cv-00871-SPC-NPM Document1 Filed 12/09/19 Page 11 of 11 PagelD 11

VERIFICATION

I, Francisco J. Barrios, hereby verify and declare under penalty of
perjury, that 1am a U.S. Department of Homeland Security Task Force
Officer, and pursuant to 28 U.S.C. § 1746, that I have read the foregoing
Verified Complaint for Forfeiture in Rem and know the contents thereof, and
that the matters contained in the Verified Complaint are true to my own
knowledge and belief.

The sources of my knowledge and information and the grounds of my
belief are the official files and records of the United States, information
supplied to me by other law enforcement officers, as well as my investigation
of this case together with other U.S. Department of Homeland Security
Special Agents and Task Force Officers.

I hereby verify and declare under penalty of perjury that the foregoing is
true and correct.

Executed this_6 day of December, 2019.

Fonavevsn fbn —

Francisco J. Barrios

Task Force Officer

U.S. Department of Homeland Security

 

11
Case 2:19-cv-00871-SPC-NPM Document 1-1 Filed 12/09/19 Page 1 of 1 PagelD 12

JS 44 (Rev. 02/19)

provided by local rules of court. This form, approved by the Judicial Conference of the

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor San eet the filing and service of pleadings or other papers as required by law, except as

nited States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

ASSa

(a) PLAINTIFFS

United States of America

(b) County of Residence of First Listed Plaintiff :
(EXCEPT IN U.S. PLAINTIFF CASES)

Attorneys (Firm Name, Address, and Tele,
s James A. Muench and

Julie

phone Number)

A. Simonsen, U.S. Attorney's Office,
400 N. Tampa Street, Ste 3200, Tampa, FL 33602, (813) 274-6000

DEFENDANTS
$50,050 IN U.S. CURRENCY

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (/f Known)

 

 

II. BASIS OF JURISDICTION (Place an “x” in One Box Only)

 

II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)

 

 

 

 

 

 

 

 

 

1 U.S. Government O 3° Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Nota Party) Citizen of This State ol © 1 Incorporated or Principal Place o4 o4
of Business In This State
O 2 U.S. Government O 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place a3 os
Defendant (Indicate Citizenship of Parties in Item Ill) of Business In Another State
Citizen or Subject of a O 3 O 3 Foreign Nation o6 O86
Foreign Country
IV. NATURE OF SUIT (Ptace an “Xx” in One Box Only) Click here for: Nature of Suit Code Descriptions.
L CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
0 110 Insurance PERSONAL INJURY PERSONAL INJURY | 2% 625 Drug Related Seizure O 422 Appeal 28 USC 158 375 False Claims Act
O 120 Marine 0 310 Airplane O 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act 0 315 Airplane Product Product Liability © 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability O 367 Health Care/ 0 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 0 430 Banks and Banking
O 151 Medicare Act 1 330 Federal Employers’ Product Liability 830 Patent © 450 Commerce
© 152 Recovery of Defaulted Liability 1 368 Asbestos Personal © 835 Patent - Abbreviated O 460 Deportation
Student Loans OG 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY O 480 Consumer Credit
of Veteran’s Benefits O 350 Motor Vehicle O 370 Other Fraud © 710 Fair Labor Standards 1 861 HIA (1395 ff) O 485 Telephone Consumer
© 160 Stockholders’ Suits 355 Motor Vehicle O 371 Truth in Lending Act © 862 Black Lung (923) Protection Act
O 190 Other Contract Product Liability O 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (405(g)) | 0 490 Cable/Sat TV
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations 1 864 SSID Title XVI 0 850 Securities/Commodities/
O 196 Franchise Injury OF 385 Property Damage © 740 Railway Labor Act O 865 RSI (405(g)) Exchange
© 362 Personal Injury - Product Liability © 751 Family and Medical O 890 Other Statutory Actions
Medical Malpractice Leave Act O 891 Agricultural Acts
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 790 Other Labor Litigation FEDERAL TAX SUITS 0 893 Environmental Matters

 

6 210 Land Condemnation

 

O) 440 Other Civil Rights

 

Habeas Corpus:

 

© 791 Employee Retirement 870 Taxes (U.S, Plaintiff © 895 Freedom of Information

 

 

 

 

 

 

 

O 220 Foreclosure 0 441 Voting G 463 Alien Detainee Income Security Act or Defendant) Act
O 230 Rent Lease & Ejectment 1 442 Employment 0 510 Motions to Vacate © 871 IRS—Third Party 1 896 Arbitration
© 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 ~[ 3-899 Administrative Procedure
© +245 Tort Product Liability Accommodations OF 530 General Act/Review or Appeal of
© 290 All Other Real Property 445 Amer. w/Disabilities -] 0 335 Death Penalty IMMIGRATION Agency Decision
Employment Other: © 462 Naturalization Application 950 Constitutionality of .-\)
O 446 Amer. w/Disabilities -] 540 Mandamus & Other [0 465 Other Immigration Strate Statutes
Other O 550 Civil Rights Actions i: co?
© 448 Education 0 555 Prison Condition 1
OF 560 Civil Detainee - LO i*f
Conditions of os
Confinement uo —
V. ORIGIN (Place an “X" in One Box Only) a
O 1 Original 2 Removed from O 3  Remanded from O14 Reinstatedor © 5 Transferred from © 6 Multidistrict ‘18 Multidistrict”
Proceeding State Court Appellate Court Reopened Another District Litigation= ‘ rt Litigation -
(specify) Transfer = — Direct File

 

VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

21 U.S.C. § 881(a)(6)

 

 

Brief description of cause:
Government seeks forfeiture of U.S. Currency

 

VII. REQUESTED IN

COMPLAINT:

© CHECK IF THIS IS A CLASS ACTION

UNDER RULE 23, F.R.Cv.P.

DEMAND $ CHECK YES only if demanded in complaint:

JURY DEMAND: Yes %iNo

 

VII. RELATED CASE(S)

IF ANY

(See instructions):

 

 

JUDGE _ DOCKET NUMBER _ _ __
DATE SIGNATURE OF ATTORNEY OF RECORD
12/09/2019 s/James A. Muench and Julie A. Simonsen

 

FOR OFFICE USE ONLY

receT# f\JQ Lage@amount

APPLYING IFP

BG t-SIEF-25NIM,

JUDGE MAG. JUDGE
